                     Case 19-13171-LMI       Doc 82    Filed 03/10/20        Page 1 of 3

                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION


                                                                          CASE NO.: 19-13171-BKC-LMI
INRE:
                                                                       PROCEEDING UNDERCHAPTER 13
C/\RLOS LODOS-GIL



DEBTOR                             I

                           TRUSTEE'S MOTION TO DISMISS AND
                     CERTIFICATE OF SERVICE OF NOTICE OF HEARING


   COMES NOW Nancy K. Neidich, Standing Chapter 13 Trustee, and files her Motion to Dismiss
pursuant to 11 U.S.C. Section 1307(c) for the reasons set forth below:

   1. Material change prejudicial to creditors in payment terms resulting from unscheduled, unlisted, or
      improperly listed tax or other claims.

   2. The Trustee faxed to the counsel of record a letter requesting the issue be addressed. See attached
      letter with fax confirmation.

   WHEREFORE, the Trustee requests the case be dismissed for failure to address the issue stated therein.


     I CERTIPY that a true and correct copy of the foregoing Trustee's Motion to Dismiss and Notice of
I !caring was mailed to those parties listed below on MAglft I<>, t,b1't>


                                                              NANCY K. NEIDICH, ESQUIRE
                                                              STANDING     PTE 13 TRUSTEE
                                                              P.O. BOX 98 o
                                                              MIRA



                                                              D   2idis y ~?'ortez-Rodriguez, Esq.
                                                                  F RIPA BAR NO: 0091727
                                                              D     my darrington, Esq.
                                                                  FLORIDA BAR NO: 101877
                                                              ~   Jose Ignacio Miceli, Esq.
                                                          (       FLORIDA BAR NO: 0077539
                 Case 19-13171-LMI   Doc 82   Filed 03/10/20   Page 2 of 3
                                          NOTICE OF HEARING AND TRUSTEE'S MOTION TO DISMISS
                                                                  CASE NO.: 19-13171-BKC-LMI

                             CERTIFICATE OF SERVICE

COPIES FURNISHED TO:

NANCY K. NEIDICH
STANDING CHAPTER 13 TRUSTEE
P.O. BOX 279806
MIRAMAR, FL 33027-9806

By Mail:
DEBTOR
CARLOS LODOS-GIL
3() 0 1 SW 9 5 A VE
MIAMI, FL 33165

Via Electronic Service:
ATTORNEY FOR DEBTOR
JOSE P. FlJNCIA, ESQUIRE
9555 N KENDALL DRIVE
SUITE 211
MJAMI, FL 33176
                            Case 19-13171-LMI             Doc 82     Filed 03/10/20         Page 3 of 3
0109/2020 WED 14: 55            FAX 9544434452                                    CH13M.IAMI FAX

                                                    *********************
                                                    •--H FAX TX REPORT ***
                                                    *********************

                                                          TRANSMISSION OK


                                     JOB NO.                             3042
                                     DESTINATION ADDRESS                 13057223656
                                     SUBADDRESS
                                     DES1'INA'.I'ION ID
                                     ST. TIME                            01/29 14:55
                                     'I'X/RX TIME                        00' 38
                                     PGS.                                1
                                     RESULT                              OK




        O_FFICE OF THE CHAPTER 13 STANDING TRUSTEE
        SOUTHERN DISTRICT OF FLORIDA
                                                                                  NANCY K. NEIDICH, ESQUIRE
                                                                                  ST ANDING CHAPTER 13 TRUSTEE
                                                                                  P.O. BOX 279806
                                                                                  MIRAMAR, FL 33027-9806
                                                                                  TELEPHONE: (954) 443-4402
                                                                                  FACSIIvIILE: (954) 443-4452


        January 29, 2020

        JOSE P. FUN CIA, ESQUIRE
        9555 N KENDALL DEIVE
        SUITE 211
        MIAMI, FL 33176

        Case: 19-13171-BKC-LMI                              RE: CARLOS LODOS-GIL




        Dear JOSE P. FUN CIA, ESQUIRE


        l'vlore than thi1ty days have passed since the claims bar date on July 17, 2019. You have failed to file the Notice
        of Compliance by Attorney for Debtor required by Local Rule 2083-1 (B) Claims Review Requirement, also
        know ns Local Form 76.

        The scope of the review required states: "Not later than 21 days after expiration of the claims bar date, the
        attorney shall examine, from records maintained by the clerk, the claims register and all claims filed in the case
        to detennine whether additional action is necessary, including the filing and service in accordance with all
        applieable rules of: (a) an amended plan if the plan has not been confirmed; (b) a motion to modify the
        eonfirn1ed plan; (e) objections to nonconforming claims." Local Rule 2083-l(B)(l)

        You must file a Local Fonn 76 within tvventy (20) days of this letter or the Trustee may file a !vlotion to Dismiss
        this case

        Very truly yours,


        Clairns Administrator
